SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 30, 2016 Avalanche International Corp. (Exact name of registrant as specified in its charter) Nevada 333-179028 38-3841757 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5940 S. Rainbow Blvd., Las Vegas, NV 89118 (Address of principal executive offices) Registrant’s telephone number, including area code:(888) 863-9490 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) i SECTION 1 – REGISTRANT’S BUSINESS AND OPERATIONS Item 1.02Termination of a Material Definitive Agreement. Effective at the close of business on June 30, 2016, the previously disclosed Letter of Intent dated June 12, 2015 (the ”LOI”) including all its extensions and amendments expired with J.S. Technologies, Inc. (“JS”) and certain shareholders of JS. The LOI provided terms for our intended purchase of all of the issued and outstanding capital stock of JS. Upon expiration of the LOI, a complete release between the parties occurred with regard to the subject matter of the LOI, including a release of all claims by any party for damages, liquidated damages, or break-up fees arising under the LOI. This concludes all efforts by the Company to acquire an equity position with JS Technologies, Inc. Going forward, our management is continuing to negotiate with the President of JS, John Suhr, regarding the Company providing consulting services. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits Exhibit No. Description AVLP - Termination JST LOI Effective May 4 2016 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Avalanche International Corp. /s/ Philip E. Mansour Philip E. Mansour President and Chief Executive Officer Date: June 30, 2016
